Citation Nr: 1537996	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for ruptured right ring finger avulsion tendon flexor digitorum profundus.

3.  Entitlement to an initial compensable disability rating for right ring finger scar, status-post surgery, to include as secondary to ruptured right ring finger avulsion tendon flexor digitorum profundus.

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD and traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran has confirmed active duty service from August 1991 to June 1997, November 2003 to March 2004, and May 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an April 2015 Disability Benefits Questionnaire (DBQ) for PTSD, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for sleep apnea, to include as secondary to PTSD and TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's psychiatric disability has been manifested by symptoms that have resulted in reduced reliability and productivity.

2.  The Veteran right ring finger scar, residual of right ring finger surgery have been shown to be manifested by limitation of motion or evidence of painful motion; a gap of 2 inches (5.1 cm) or less between the fingertip and the proximal transverse crease of the palm; with ankylosis and abnormality.  

3.  The Veteran has one painful scar on his right ring finger.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for PTSD have been met since the award of service connection.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a compensable evaluation for the Veteran's ruptured right ring finger avulsion tendon flexor digitorum profundus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5227 (2014).  

3.  The criteria for an initial 10 percent disability rating for one painful right ring finger scar have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  Here, VA's duty to notify was satisfied through a notice letters dated in July 2011 and September 2012, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations in August 2011, May 2013, and April 2015 for the disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.  
§ 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the current status of the Veteran's disabilities as they involved examination of the Veteran, a review of his pertinent medical history, consideration of the Veteran's reported history, and described the relevant symptomatology related to the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Veteran's PTSD was assigned a 30 percent evaluation from June 23, 2011, pursuant Diagnostic Code 9411.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection, which award was made effective June 23, 2011.

The Veteran's global assessment of functioning (GAF) scores ranged from 65 to 68.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  The Board is cognizant that a GAF score is not determinative by itself.
 
In August 2011 the Veteran was afforded a VA examination to determine the nature and etiology of PTSD.  The examiner's report reflects two in-service stressors related to the Veteran's PTSD diagnosis, to include the Veteran's experience while serving in Southwest Asia where he witnessed others who were killed and also saw dismembered bodies of children who were blown up.  He also reported an in-service stressor related to injuries sustained when his truck was hit by an improvised explosive device (IED).  The examination report shows that the Veteran was currently employed as a government contractor since 2008.  He reported that on occasion throughout the year he missed work because of being tired and depressed.  The examiner noted the Veteran's symptoms of difficulty sleeping, difficulty concentrating, hypervigilance, restricted range of affect due to the inability to have loving feelings, and mild memory loss.  He reported that he had to write things down a lot more and described difficulty recalling names, directions, and recent events.  Social dysfunction and social avoidance were also noted.  The Veteran reported disruptive flashbacks, avoidance, detachment, social anxiety, unprovoked irritability, hypervigilance, feelings of detachment or estrangement from others, and mild memory loss.  There was no evidence of suicidal or homicidal ideation.  There was also no evidence of hallucinations or delusions.  He also denied panic attacks.  Axis I diagnosis was PTSD, depression, and mood swings.  The examiner assigned a GAF score of 68, finding that the Veteran's PTSD symptoms resulted in recurring and distressing recollections of the traumatic events, to include images, thought, or perception.  Additionally, the examiner determined the Veteran's PTSD symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning, and also that the Veteran's PTSD was chronic with the duration of symptoms three months or more.

In May 2013, the Veteran underwent an examination for PTSD.  He endorsed symptoms of avoidance, hyperarousal, anger, irritability, difficulty sleeping, nightmares, panic attacks that occur weekly or less often, and re-experiencing traumatic events.  He also reported that his wife felt that he curses too much and is angry most of the time and that he talked and argued in his sleep.  The VA examiner concluded that there is no change in the Veteran's PTSD diagnosis and that his PTSD symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning assigning a GAF score of 65.

Upon most recent examination for PTSD in April 2015, the Veteran endorsed symptoms of anger, sadness, mood shifts, irritability, memory deficits, difficulty sleeping, and the inability to maintain effective relationships.  The examination report shows that the Veteran had been married for 19 years with one child and that he was currently employed as an IT.  He stated that he felt detached and angry often, and that he had difficulty being intimate with his wife.  He also stated that he had little patience for his 5-year old daughter.  With respect to his occupation he stated that his productivity is substandard due to multiple days taken off from work as a result of migraines and PTSD symptoms, and also that he had great difficulty interacting with other people at work and in his personal life.  The VA examination report shows PTSD symptoms to include chronic sleep impairment, panic attacks more than once a week, memory loss, inability to establish and maintain effective relationships, and difficulty establishing and maintaining effective relationships.  Suicidal and homicidal ideation was not noted.  The VA examiner diagnosed PTSD, major depressive disorder, and minor cognitive disorder due to TBI and concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity. 

The Board finds that the evidence warrants a higher rating of 50 percent from 
June 23, 2011.  The Veteran's main symptoms during this period were chronic sleep impairment, nightmares, irritability, panic attacks more than once a week, memory impairment, difficulty concentrating, hypervigilance, avoidance, and difficulty establishing and maintaining relationships.  The April 2015 VA examiner indicated the Veteran's PTSD symptoms prevented him from maintaining family and interpersonal relationships.  Additionally, the May 2013 and April 2015 VA examiners acknowledged that significant distress or impairment in social, occupational, or other important areas of functioning was due to the Veteran's PTSD.

The Board has also considered the Veteran's reports of his PTSD symptoms, which are consistent with the observations noted on the VA examinations of record.  His symptoms appear to produce difficulties with reliability and productivity.

The Board has also considered whether the evidence supports a rating greater than 50 percent from June 23, 2011, but finds that it does not.  The evidence establishes that the Veteran has remained married for 19 years despite earlier evidence suggesting that his anger and irritability had caused problems in his marriage. Additionally, the medical evidence of record indicates that the Veteran always denied suicidal and homicidal ideation.  Finally, each VA examiner found that the Veteran is able to manage his finances.  Thus, the evidence does not demonstrate that he experiences deficiencies in most areas.  A higher rating is therefore not warranted.

Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.
The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating inadequate.  The Veteran's disability is manifested by symptoms that are contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary.

Right Ring Finger

Service connection for ruptured right ring finger avulsion tendon flexor digitorum profundus and service connection for a scar, residual of right ring finger surgery was granted in a September 2012 rating decision, with assigned noncompensable ratings.

The Veteran contends that the current noncompensable ratings do not accurately reflect his right ring finger condition or the residual condition stemming from surgery for the right ring finger.  See October 2012 Notice of Disagreement; December 2013 VA Form 9.

The Veteran's right ring finger scar was assigned an initial noncompensable disability rating under Diagnostic Code 7802, under which burn scars or scars due to other causes, not of the head face, or neck, that are superficial and nonlinear are assigned a 10 percent rating when the scars have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2014).  This is the maximum available schedular evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Id., at Note (1).  

The Veteran's right ring finger disability was assigned an initial noncompensable disability rating under Diagnostic Code 5230, under which limitation of motion of the ring or little finger warrants a noncompensable disability rating.

The record does not show that the Veteran's scar meets the area requirements to be assigned a 10 percent disability rating under Diagnostic Code 7802.  At his April 2012 VA examination, it was noted that the Veteran had no visible scars.  At his May 2013 examination, he had one scar that was 9 centimeters long.  Therefore, a compensable evaluation is not warranted under Diagnostic Code 7802.

The Board must consider other potentially applicable Diagnostic Codes.  Diagnostic Code 7800 is not applicable because the Veteran's scar is not located on his head, face, or neck.  See 38 C.F.R. § 4.118 (2014).  Diagnostic Code 7801 is not applicable because the evidence does not show that his scar is deep or that it has an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.)  Id.  The regulations in effect during the entirety of this appeal do not contain Diagnostic Code 7803.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2014).  A 20 percent rating requires three or four scars that are unstable or painful.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  Id.

As discussed above, the April 2012 VA examination report notes the Veteran did not have any scars.  At a subsequent May 2013 VA examination, the VA examiner diagnosed scar residual of the right ring finger status-post surgery associated with ruptured right ring finger.  Examination revealed one non-tender and stable linear scar.  The length and width of the right ring finger scar was noted as 9 cm x 0.3 cm.  The Veteran reported that the skin peels on his right ring finger, and also endorsed symptoms of pain, throbbing, and swelling.  The VA examiner concluded that the scar did not impact the Veteran's ability to work.

At his April 2012 and May 2013 VA examinations, the Veteran had subjective complaints of pain and weakness in his right ring finger and difficulty holding and carrying objects with his right hand.  Examination revealed limitation of motion or evidence of painful motion of the right ring finger that began at a gap of 1 inch (2.5 cm) or more, and functional loss to include weakened movement, excess fatigability, incoordination, pain on movement, and ankylosis of the right ring finger.  Examination also revealed proximal interphalangeal joint ankylosis of the right ring finger, with flexion at 30 degrees, and a gap of 2 inches (5.1 cm) or less between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible.  There was no evidence of additional limitation of range of motion following repetitive-use testing.  The April 2012 VA examiner concluded that the ankylosis condition caused difficulty holding, lifting, carrying, writing and hand shaking of the right hand due to pain and deformity, which impacted the Veteran's ability to work finding significant functional limitation.
 
Upon most recent examination in May 2013, the Veteran reported flare-ups of his right ring finger that impacted the function of his hand.  Specifically, he stated that he does not want to move it when it is swollen or painful.  He also reported that he was currently employed as a network manager.  Examination revealed limitation of motion or evidence of painful motion of the right ring finger.  The VA examiner's report shows objective evidence of painful motion that began at a gap of less than 1 inch (2.5 cm), and upon finger flexion a gap less than 1 inch (2.5 cm) between any fingertips and the proximal transverse crease of the palm, with no objective evidence of pain.  There was no evidence of additional limitation of range of motion following repetitive-use testing and no current finding of ankylosis of the right ring finger.  Additionally, the VA examiner noted abnormal findings described as cortical thickening of the middle phalanx of the right ring finger concluding that the Veteran's right ring finger condition impacted his ability to work due to aggravation, pain, and difficulty lifting.  The examiner also opined that pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time and opined that additional range of motion loss due to pain on use or during flare-ups is 10 degrees.

When evaluating ankylosis or limitation of motion of single or multiple digits of the hand, if only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, the condition is evaluated as favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand (3)(iv).  

The Veteran's right ring finger is his only service-connected finger disability.  Under Diagnostic Code 5227, ankylosis of the ring or little finger, a noncompensable rating is the only available schedular evaluation.  38 C.F.R. 
§ 4.71a (2014).  Therefore, it is not favorable to the Veteran.  Under Diagnostic Code 5230, limitation of motion of the ring or little finger, "[a]ny limitation of motion" warrants a noncompensable disability rating.  Id.  Therefore, Diagnostic Code 5230 is not more favorable to the Veteran.  Even though the Board finds that the Veteran's assertions of limitation of motion, weakness, and fatigue are credible, and considering the April 2012 VA examiner's diagnosis of ankylosis, the Diagnostic Codes that address limitation of motion and favorable ankylosis of the ring finger provide only noncompensable disability ratings.  

As noted above, the May 2013 VA examiner noted one scar on the Veteran's right ring finger.  The Board finds that Diagnostic Code 7804 is more favorable to the Veteran, and an initial 10 percent disability rating is warranted under Diagnostic Code 7804 whether there are one or two painful scars.  The medical and lay evidence of record does not show that his painful scar is also unstable.  Additionally, the record does not show that the Veteran has more than one painful scar on his right ring finger.  Therefore, a 20 percent rating under Diagnostic Code 7804 is not warranted.  38 C.F.R. § 4.118 (2014).  

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  

In summary, an initial 10 percent disability rating, but no higher, is assigned under Diagnostic Code 7804, which is the Diagnostic Code that is most favorable to the Veteran.  38 C.F.R. § 4.118 (2014).  However, the preponderance of the evidence shows that the Veteran's symptoms from his right ring finger scar have not met the criteria for a disability rating in excess of 10 percent at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  

The Board also finds that a compensable rating for ruptured right ring finger avulsion tendon flexor digitorum profundus is not warranted.  The Board acknowledges that when an evaluation of a disability is based upon limitation of motion, such as under Diagnostic Code 5230, it must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. 
§§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  However, the Diagnostic Codes pertaining to limitation of motion of the ring finger do not provide compensable schedular rating criteria and are therefore unfavorable to the Veteran.  Therefore, the Board may not assign an increased rating due to the factors set forth in DeLuca.  

With respect to the Veteran's reports of pain, weakness, and difficulty using his right ring finger the Veteran is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his statement that his right ring finger is painful is credible.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating.  The competent and credible evidence is against a finding that the Veteran's right ring finger disability meets the criteria for a compensable disability rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  

III.  Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's right ring finger scar is contemplated by the schedular criteria set forth in Diagnostic Code 7804, which specifically addresses pain.  The Veteran has also credibly complained of limited motion, weakness, and fatigue as a result of his right ring finger scar.  Diagnostic Code 7805 provides that disabling effects of scars that are not contemplated by Diagnostic Codes 7800, 7801, 7802, and 7804 may be rated under an appropriate Diagnostic Code.  Diagnostic Code 5227 specifically contemplates limitation of motion and favorable ankylosis of the right ring finger but do not provide for compensable ratings.  Because Diagnostic Codes 5227 addresses limitation of motion and favorable ankylosis, it also involves the consideration of the Veteran's asserted functional loss caused by the factors set forth in DeLuca.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right ring finger disability and scar, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).
In this case, the Board acknowledges that the April 2012 VA examiner concluded that the Veteran's ankylosed right ring finger condition caused difficulty holding, lifting, carrying, writing and hand shaking of the right hand due to pain and deformity, which impacted the Veteran's ability to work, and that the May 2013 VA examiner also concluded that the Veteran's right finger condition impacted his ability to work due to aggravation, pain, and difficulty lifting, however the Veteran has not asserted, and the evidence does not show, that his service-connected disabilities have caused unemployability or that that he is unemployed.  Additionally, upon most recent examination, the May 2013 VA examiner opined that there was no evidence of ankylosis.  The record does not, however, establish that the Veteran's symptoms or functional loss necessitated frequent hospitalization or caused marked interference with employment.  While these symptoms and functional limitations affected the Veteran's dominant hand, he was able to work as a network manager.  See 38 C.F.R. § 4.69 (2014); May 2013 VA Examination.  Because there is no evidence of unemployability, further consideration of entitlement to a TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A 50 percent rating for PTSD with depression is granted from June 23, 2011, subject to the laws and regulations governing the award of compensation benefits.

An initial 10 percent disability rating is assigned under Diagnostic Code 7804 for one right ring finger scar, subject to the laws and regulations governing the award of compensation benefits.

An initial compensable disability rating for ruptured right ring finger avulsion tendon flexor digitorum profundus, is denied.

REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for sleep apnea, secondary to PTSD and TBI.

The medical evidence of record shows that the Veteran was diagnosed with sleep apnea in March 2012.  See March 2012 Correspondence from VA Dr. M.B.

An October 2012 VA medical opinion concludes that the Veteran's "PTSD and TBI do not cause OSA."

The Board finds the October 2012 medical opinion is inadequate.  Specifically, the examiner's opinion that "PTSD and TBI do not cause OSA" is without rationale and does not provide the information necessary to adjudicate the Veteran's claim.  Furthermore, the examiner's report does not make apparent the extent to which it may have considered the Veteran's testimony indicating a continuity of his experience of sleep apnea symptoms.  The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as the continuity of perceivable symptomatology of symptoms of sleep apnea, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Thus, this issue presents a medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Accordingly, the Board finds that an addendum medical opinion is necessary prior to a Board decision with respect to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the clinician who provided 
the October 2012 medical opinion for review and an 
addendum medical opinion.  The entire file, to include 
a copy of this remand and all pertinent records located 
in VBMS and Virtual VA, must be made available to 
the examiner for review.  

      Taking into account the evidence in the claims file, 
      including the Veteran's statements, the examiner 
      must determine whether it is at least as likely 
as not (i.e., 50 percent probability or greater) that 
the current sleep apnea diagnosis was caused or 
aggravated (permanently worsened beyond normal
 progression) by the service-connected PTSD, 
and/or service-connected TBI.  

The examiner must provide a rationale for each 
opinion expressed.  If an opinion cannot be made 
without resort to speculation, the examiner must
provide an explanation as to why this is so and 
note what, if any, additional evidence would permit 
such an opinion to be made.  

2.  The AOJ must review the claims file and ensure 
that the foregoing development action has been 
completed in full.  If any development is incomplete,
 appropriate corrective action must be implemented.  

3.  Then, readjudicate the Veteran's claim based on 
the entirety of the evidence.  If the benefit sought is 
not granted, the Veteran and his representative should 
be provided with a Supplemental Statement of the Case.  
An appropriate period of time should be allowed for 
response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


